DETAILED ACTION
Election/Restrictions
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Election of Species
This application contains claims directed to the following patentably distinct species of composition/product defined by a photobiocidal polymer.  The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species.  For example, the different species of composition/product can be made of different foundation polymers, different photosensitizer or photosensitizer moiety, different photobiocidal fiber, different porous membrane material, and different biocidal material.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. § 121 to elect a single disclosed species of composition/product as defined by its composition, i.e., invention by defining a species for EACH of:
(i)	a species of foundation polymer (applicant must elect a particular polymer, e.g., polyethylene, as described at par. [0082] of the instant published application, US 2020/0221693 A1); 
(ii)	a species of photosensitizer or photosensitizer moiety (applicant must be specific in terms of a particular structure, e.g., “
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
” as recited in claim 4, or “vitamin K3” as recited in claim 5);
(iii)	a species of photobiocidal fiber (e.g., “nanofiber” as recited in claim 7);
(iv)	a species of porous membrane material (e.g., “poly(vinyl alcohol-co-ethylene),” as recited in claim 13), and
(v)	a species of biocidal material (e.g., a “wearable article” as recited in claim 18);
for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable..  Applicant is also required to state which claims are readable on the elected embodiment.  It is also requested that applicant provide any known common or trade name(s) of the elected compound.  
Currently, claims 1 is generic.
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. § 101 and/or 35 U.S.C. § 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 C.F.R. § 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.  
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 C.F.R. § 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.  
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. § 103(a) of the other species.  
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 C.F.R. § 1.141.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC LAZARO whose telephone number is (571)272-2845.  The examiner can normally be reached on Monday through Friday, 8:30am to 5:00pm EST; alternating Fridays out.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BETHANY BARHAM can be reached on (571)272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOMINIC LAZARO/Primary Examiner, Art Unit 1611